Citation Nr: 0818724	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-04 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The veteran had active service from September 1953 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida, which denied the above claim.


FINDING OF FACT

Tinnitus did not have its onset during service and is not 
related to an in-service disease or injury.


CONCLUSION OF LAW

Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claim, an October 2003 
letter advised the veteran of the evidence necessary to 
substantiate his claim and the respective obligations of the 
veteran and the VA in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This claim was thereafter 
denied in the rating decision of March 2004, July 2005 
statement of the case, and October 2006 supplemental 
statement of the case.  While the Board cannot locate a 
letter that advised the veteran of the bases for assigning 
ratings and effective dates, since the Board has decided not 
to grant service connection for the veteran's claimed 
disability, remand for such notice is not required under 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Service treatment records are associated with the claims 
folder, as are post-service VA medical examination reports 
and treatment records.  There is no indication that there are 
any outstanding pertinent documents or records that have not 
been obtained, or that are not adequately addressed in 
documents or records contained within the claims folder.  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


II.  Entitlement to Service Connection for Tinnitus

Background

The veteran asserts that he has recurrent ticking tinnitus 
that is related to his exposure to noise during service.  The 
RO has conceded the veteran's exposure to such noise during 
his service on board the USS Intrepid.  

Service treatment records do not reflect any relevant 
complaints or treatment of tinnitus.

Private treatment records dated from October 1983 to April 
2003 do not reflect any complaints or treatment of tinnitus.

VA outpatient records from August 2003 reflect that the 
veteran's complaints included intermittent "ticking" type 
tinnitus, bilaterally.  No opinion was offered at this time 
with respect to the etiology of this complaint.

VA audiological examination in October 2005 revealed the 
presence of tinnitus on the right that was described as 
recurrent.  The onset was reportedly years ago with no 
memorable circumstances.  The frequency was weekly and the 
duration was minutes or less.  The veteran described an 
occasional ticking sound in his right ear.  The examiner 
stated that this was probably a myoclonic/7th nerve disorder.  
The examiner believed that the veteran's tinnitus was not of 
the same etiology or a causative factor with respect to his 
hearing loss.  It was the opinion of the examiner that the 
veteran's tinnitus was less likely than not related to his 
service.


Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

When a veteran served 90 days or more during a period of war 
or during peacetime service on or after January 1, 1947, and 
organic diseases of the nervous system become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of the disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

The Board has carefully reviewed the record in this matter 
and would like to first point out that the record reflects 
complaints of ticking type tinnitus in August 2003 and again, 
at the time of the veteran's October 2005 VA audiological 
examination, at which time the examiner also noted the 
presence of this disorder.  Therefore, the Board will 
conclude that the initial requirement of a current disability 
has been met.  

However, as has been plainly made clear to the veteran during 
the pendency of his claim, in order to establish service 
connection, it is also necessary that the evidence 
demonstrate that the current disability had its onset during 
service, or in the case of organic diseases of the nervous 
system, to a period of one year following service.

In this regard, the only opinion that addresses this claim is 
the opinion from the October 2005 VA audiologist who found 
that the veteran's tinnitus was less likely than not related 
to his service.  In addition, while the veteran's service 
representative has contended that the examiner's opinion is 
inadequate because it is not supported by any rationale, the 
Board disagrees and finds that the opinion is clearly based 
on the examiner's previous finding that the veteran's ticking 
tinnitus did not result from the same etiology as his hearing 
loss and was "probably a myoclonic/7th nerve disorder."  

Consequently, there is a medical statement that specifically 
rejects any relationship between the veteran's tinnitus and 
service, and no medical opinion that contradicts this 
opinion.  

The veteran is competent to describe his symptoms and 
observations.  However, while he submits that his tinnitus 
has "existed" since service, he has not described suffering 
from continuity of symptomatology since service.  In 
addition, private medical records for the period of October 
1983 to April 2003 do not reflect any complaints or treatment 
of tinnitus, and the veteran reported at the time of his 
October 2005 VA audiological examination that his tinnitus 
first presented "years ago with no memorable 
circumstances."  Additionally, the veteran's statement that 
his tinnitus is related to his exposure to noise while on 
board the USS Intrepid has no probative value.  More 
specifically, the statements of the veteran that seek to link 
his tinnitus to active military service are of minimal or no 
weight as it has been held that lay assertions with respect 
to issues of medical causation do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Rather, the more probative and persuasive evidence instead 
reflects no complaints or treatment of tinnitus during 
service or for many years thereafter.  The first documented 
complaint of tinnitus is contained within VA treatment 
records, dated in August 2003.  Significantly, there is also 
no medical evidence or opinion relating his tinnitus to his 
period of service or to a period of one year following 
service, and the only opinion with respect to the etiology of 
the veteran's tinnitus is squarely against the claim.  

Accordingly, based on all of the foregoing, the Board finds 
that the preponderance of the evidence is against a 
relationship between any currently diagnosed tinnitus and 
service, and that the claim should therefore be denied.  


ORDER

Entitlement to service connection for tinnitus is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


